 

Exhibit 10.24

UNCONDITIONAL SECURED GUARANTY

This UNCONDITIONAL SECURED GUARANTY (this “Guaranty”) is entered into as of
February 20, 2019, by Urovant Sciences, Inc., a Delaware corporation
(“Guarantor”) in favor of Hercules Capital, Inc., a Maryland corporation, in its
capacity as administrative agent and collateral agent for itself and the Lender
(as defined below) (together with its successors and assigns in such capacity,
“Agent”, and together with the Lender, collectively, “Secured Parties” and each
a “Secured Party”).

For and in consideration of all extensions of credit, loans and other financial
accommodations provided by the Lender to Urovant Sciences Ltd., an exempted
company organized under the laws of Bermuda (“Parent”), Urovant Holdings
Limited, a private limited company organized under the laws of England and Wales
(“Urovant England”) and Urovant Sciences GmbH, a company organized under the
laws of Switzerland (“Urovant Switzerland”, and together with Parent, Urovant
England, and the other borrowers party to the Loan Agreement from time to time,
collectively referred to as “Borrowers” and each, a “Borrower”), which loans
were and will be made pursuant to a Loan and Security Agreement among Borrowers,
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lender”) and Agent, in its capacity as administrative
agent and collateral agent for itself and the Lender, dated as of the date
hereof (as amended, restated, or otherwise modified from time to time, the “Loan
Agreement”), Guarantor hereby unconditionally and irrevocably guarantees the
prompt and complete payment of all Secured Obligations and Borrowers’
performance of the Loan Agreement and the other Loan Documents according to
their terms.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them under the Loan Agreement.

Section 1 –  GUARANTEE

1.1If any Borrower does not pay when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, any
Secured Obligations now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing Secured
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise, Guarantor shall upon demand by Agent immediately
pay to Agent for the benefit of the Lender such Secured Obligations (“Guarantor
Obligations”), and pay all costs and expenses as required under Section
6.1.  This Guaranty is a guaranty of payment when due and not of collectability.

1.2The obligations hereunder are independent of the obligations of Borrowers,
and a separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against any Borrower or whether any Borrower be joined
in any such action or actions.  Guarantor waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement
thereof.  Guarantor’s liability under this Guaranty is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of the
Loan Documents.

 

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

1.3Agent’s right to (a) renew, extend or otherwise change the terms of the Loan
Documents or any part thereof, (b) take security for the payment due under this
Guaranty or the Loan Documents, (c) exchange, enforce, waive or release any such
security, and (d) apply any security and direct its sale as Agent, in its
discretion, chooses, shall not affect the Guarantor’s obligations or liability
hereunder.

1.4Guarantor waives any right to require Agent or any Lender to (a) proceed
against any Borrower or any other Person; (b) proceed against or exhaust any
security held from any Borrower or any other Person; or (c) pursue any other
remedy in a Secured Party’s power whatsoever.  A Secured Party may, at its
election, exercise, decline or fail to exercise, any right or remedy it may have
against any Borrower or any security held by the Secured Party, including
without limitation the right to foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Guarantor hereunder.  Guarantor waives any defense arising by reason of any
disability or other defense of any Borrower or any other guarantor, or by reason
of the cessation from any cause whatsoever of the liability of any Borrower or
any other guarantor other than payment in full of the Secured Obligations (other
than inchoate indemnity obligations).  Guarantor waives any setoff, defense or
counterclaim that any Borrower may have against a Secured Party, other than
payment in full of the Secured Obligations (other than inchoate indemnity
obligations).  Guarantor waives any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights against any Borrower.  Until all of the Secured Obligations (other than
inchoate indemnity obligations for which no claim has been asserted) have been
paid in full, (d) Guarantor shall have no right of subrogation or reimbursement
for claims arising out of or in connection with this Guaranty, (e) Guarantor
shall have no right of contribution or other rights against any Borrower in
connection with the Secured Obligations, (f) Guarantor waives any right to
enforce any remedy that a Secured Party now has or may hereafter have against
any Borrower, and (g) Guarantor waives all rights to participate in any security
now or hereafter held by a Secured Party.  Guarantor waives all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor and notices of acceptance of this Guaranty and of
the existence, creation or incurrence of new or additional
Indebtedness.  Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of each Borrower and of all other
circumstances bearing upon the risk of nonpayment of any Indebtedness or
nonperformance of any obligation of each Borrower, warrants to Agent that it
will keep so informed, and agrees that absent a request for particular
information by Guarantor, Agent shall have no duty to advise Guarantor of
information known to Agent regarding such condition or any such
circumstances.  Guarantor waives the benefits of California Civil Code sections
2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

1.5If any Borrower becomes insolvent, is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code or
reorganization or insolvency laws of any applicable jurisdiction, or if such a
petition is filed against any Borrower, and in any such proceeding some or all
of any Indebtedness or obligations under the Loan Agreement are terminated or
rejected or any obligation of any Borrower is modified or abrogated, or if any
Borrower’s obligations are otherwise avoided for any reason, Guarantor agrees
that Guarantor’s liability hereunder shall not thereby be affected or modified
and such liability shall continue in full force and effect as if no such action
or proceeding had occurred until payment in full of the Secured Obligations
(other than inchoate indemnity obligations).  This Guaranty shall continue to be
effective or be reinstated, as the case may be, if any payment must be returned
by a Secured Party upon the insolvency, bankruptcy or reorganization of a
Borrower or any other guarantor or otherwise, as though such payment had not
been made until payment in full of the Secured Obligations and Guarantor
Obligations (in each case, other than inchoate indemnity obligations).

2

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

1.6Any Indebtedness of a Borrower now or hereafter held by Guarantor or any
Subsidiary of Guarantor is hereby subordinated to any Indebtedness of a Borrower
to any Secured Party; and such Indebtedness of a Borrower to Guarantor or to any
Subsidiary of Guarantor shall be collected, enforced and received by Guarantor
(or Guarantor shall cause such Subsidiary to collect, enforce and receive, as
applicable) as trustee for the Secured Party and, except to the extent such
Indebtedness is permitted to be paid to Guarantor under the Loan Agreement, be
paid over to Agent on account of the Indebtedness of such Borrower to the
Secured Party but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.

Section 2 –  GRANT OF SECURITY INTEREST  

2.1Guarantor hereby grants Agent, for the ratable benefit of the Lender, to
secure the payment and performance in full of all of the Guarantor Obligations,
a continuing security interest in, and pledges to Agent, for the ratable benefit
of the Lender, the following personal property whether now owned or hereafter
acquired (collectively, the “UCC Collateral”):  (a) Receivables; (b) Equipment;
(c) Fixtures; (d) General Intangibles (other than Intellectual Property); (e)
Inventory; (f) Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods;
and (j) all other tangible and intangible personal property (other than
Intellectual Property) of Guarantor whether now or hereafter owned or existing,
leased, consigned by or to, or acquired by, Guarantor and wherever located, and
any of Guarantor’s property in the possession or under the control of Agent;
and, to the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing; provided, however, that the UCC
Collateral shall include all Accounts and General Intangibles that consist of
rights to payment and proceeds from the sale, licensing or disposition of all or
any part, or rights in, the Intellectual Property (the “Rights to
Payment”).  Notwithstanding the foregoing, if a judicial authority (including a
U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the UCC Collateral shall automatically, and effective as of the
date of this Guaranty, include the Intellectual Property to the extent necessary
to permit perfection of Agent’s security interest in the Rights to Payment.

2.2Notwithstanding the broad grant of the security interest set forth in Section
2.1, above, the UCC Collateral shall not include (i) nonassignable licenses or
contracts, which by their terms require the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC) or (ii) any Excluded Accounts.

2.3If this Guaranty is terminated, Agent’s Lien in the UCC Collateral shall
continue until the Secured Obligations and the Guarantor Obligations (in each
case, other than inchoate indemnity obligations) are repaid in full in cash.  At
such time, the UCC Collateral shall be released from the Liens created hereby,
this Guaranty and all obligations (other than those expressly stated to survive
such termination) of the Agent and Guarantor hereunder shall terminate. Agent
shall execute such documents, return any UCC Collateral held by Agent hereunder
and take such other steps as are reasonably necessary to accomplish the
foregoing, all at the Guarantor’s sole cost and expense.

3

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

2.4Guarantor hereby authorizes Agent to file financing statements or take any
other action required to perfect Agent’s security interests in the UCC
Collateral, without notice to Guarantor, with all appropriate jurisdictions to
perfect or protect Agent’s interest or rights under the Guaranty.

Section 3 –  REPRESENTATIONS AND WARRANTIES

3.1Guarantor hereby represents and warrants to Agent on the date of this
Guaranty and on each date that any representations are repeated under the Loan
Agreement that:

(a)The representations and warranties set forth in Section 5 of the Loan
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, in all material respects, except for
representations and warranties that are qualified as to “materiality”, “Material
Adverse Effect” or similar language, in which case such representations and
warranties shall be true and correct (after giving effect to any such
qualification therein) in all respects as of such date, in each case unless
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Agent shall be entitled to rely on
each of such representations and warranties as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
any Borrower’s knowledge shall, for the purposes of this Section 3.1(a), be
deemed to be a reference to such Guarantor’s knowledge; and

(b)the pledge, grant of a security interest in, and delivery of the UCC
Collateral pursuant to this Guaranty, will create a valid first priority Lien
(subject only to Permitted Liens) on and in the UCC Collateral, and the proceeds
thereof, securing the payment of the Guarantor Obligations.

Section 4 –  COVENANTS

4.1Guarantor shall execute any further instruments and take further action as
Agent or any Lender reasonably requests to perfect or continue Agent’s Lien in
the UCC Collateral or to effect the purposes of this Guaranty.

Section 5 –  EVENTS OF DEFAULT

5.1Upon the occurrence and during the continuation of an Event of Default, Agent
shall have all of the rights of a secured party under the UCC with respect to
the UCC Collateral.  Guarantor’s obligations hereunder are not limited to the
UCC Collateral or any exercise by Agent of rights and remedies against the same,
and Agent may pursue any other available rights and remedies against Guarantor,
whether hereunder, at law or otherwise, without resort to the UCC Collateral if
Agent deems it in its best interests and the best interests of the Lender to do
so.

4

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

5.2During the existence and continuation of an Event of Default,

(a)Agent may, to the extent permitted by applicable law, at its election, apply,
set off, collect or sell in one or more sales, or take such steps as may be
necessary to liquidate and reduce to cash in the hands of Agent in whole or in
part, with or without any previous demands or demand of performance or notice or
advertisement, the whole or any part of the UCC Collateral in such order as
Agent may elect, and any such sale may be made either at public or private sale
at its place of business or elsewhere, either for cash or upon credit or for
future delivery.  Agent may be the purchaser of any or all UCC Collateral so
sold and hold the same thereafter in its own right free from any claim of
Guarantor or right of redemption.  To the extent permitted by applicable law,
demands of performance, notices of sale, advertisements and presence of property
at sale are hereby waived.  Any sale hereunder may be conducted by any officer
or agent of Agent; and

(b)Agent shall have all of the rights of a secured party under the UCC with
respect to the UCC Collateral.  Guarantor’s obligations hereunder are not
limited to the UCC Collateral or any exercise by Agent of rights and remedies
against the same, and Agent may pursue any other available rights and remedies
against any Guarantor, whether hereunder, at law or otherwise, without resort to
the UCC Collateral if Agent deems it in its best interests and the best
interests of the Lender to do so.

5.3During the existence and continuation of an Event of Default, the proceeds of
the sale of any of the UCC Collateral and all sums received or collected by
Agent from or on account of such UCC Collateral under Section 5.2 shall be
applied by Agent to the payment of expenses incurred or paid by Agent in
connection with any sale, transfer or delivery of the UCC Collateral, to the
payment of any other costs, charges, attorneys’ fees or expenses mentioned
herein, and to the payment of the Secured Obligations or any part hereof, all in
such order and manner as Agent in its discretion may determine.  

5.4Upon the transfer by Agent and/or the Lender of all or any part of the
Secured Obligations and Guarantor Obligations pursuant to the terms of the Loan
Agreement and this Guaranty, respectively, Agent and/or the Lender may transfer
all or any part of the UCC Collateral to the transferee of the Secured
Obligations and shall be fully discharged thereafter from all liability and
responsibility with respect to such UCC Collateral so transferred, and the
transferee shall be vested with all the rights and powers of Agent and/or the
Lender hereunder with respect to such UCC Collateral so transferred; but with
respect to any UCC Collateral not so transferred, the Secured Party shall retain
all rights and powers hereby given.

Section 6 –  MISCELLANEOUS

6.1Guarantor agrees to pay reasonable attorneys’ fees and all other costs and
expenses which may be incurred by any Secured Party in the enforcement of this
Guaranty or any other Loan Document.  This Guaranty is in addition to the
guaranties of any other guarantors of the Secured Obligations.

5

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

6.2Governing Law.  This Guaranty has been negotiated and delivered to Agent in
the State of California, and shall have been accepted by Agent in the State of
California.  Payment to Agent and Lender by Guarantor of the Guarantor
Obligations is due in the State of California.  This Guaranty shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

6.3Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 6.4 is not applicable) arising in or
under or related to this Guaranty may be brought in any state or federal court
located in the State of California.  By execution and delivery of this Guaranty,
each party hereto generally and unconditionally: (a) consents to nonexclusive
personal jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Guaranty.  Service of process
on any party hereto in any action arising out of or relating to this Guaranty
shall be effective if given in accordance with the requirements for notice set
forth in Section 6.6, and shall be deemed effective and received as set forth in
Section 6.6.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

6.4Mutual Waiver of Jury Trial / Judicial Reference.  

6.4.1Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF GUARANTOR AND AGENT SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY GUARANTOR AGAINST AGENT, LENDER OR THEIR RESPECTIVE
ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
GUARANTOR.  This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrowers, Guarantor and Lender; Claims that
arise out of or are in any way connected to the relationship among Borrowers,
Guarantor, Agent and Lender; and any Claims for damages, breach of contract,
tort, specific performance, or any equitable or legal relief of any kind,
arising out of this Guaranty.  

6.4.2If the waiver of jury trial set forth in Section 6.4.1 is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.    

6

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

6.4.3In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 6.3, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

6.5Continuing Guaranty; Successors and Assigns. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Secured Obligations and Guarantor Obligations (in each case,
other than inchoate indemnity obligations), (b) be binding upon each Guarantor,
its successors and permitted assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, permitted transferees
and permitted assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Loan
Agreement (including, without limitation, all or any portion of its Term
Commitment, the Loan owing to it and any promissory note(s) held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in and permitted by Section 11.7 of
the Loan Agreement.  Guarantor may not transfer, pledge or assign this Guaranty
or any rights or obligations under it without Agent’s prior written consent.  

6.6Notice.  Any notice required to be given hereunder shall be in the manner
specified in Section 11 of the Loan Agreement, and to the address listed on the
signature page(s) hereto.

6.7Severability of Provisions.  Each provision of this Guaranty is severable
from every other provision in determining the enforceability of any provision.

6.8Correction of this Guaranty.  Agent may correct patent errors and fill in any
blanks in this Guaranty consistent with the agreement of the parties.

6.9Amendments in Writing; Integration.  No amendment, modification, termination
or waiver of any provision of this Guaranty, no approval or consent thereunder,
or any consent to any departure by Guarantor or any of its Subsidiaries
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Guarantor and Agent.  This Guaranty represents the entire
agreement about this subject matter and supersedes prior negotiations or
agreements with respect to such subject matter.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Guaranty merge into this Guaranty.

6.10Counterparts.  This Guaranty may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Guaranty.  Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

7

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

6.11Survival.  All covenants, representations and warranties made in this
Guaranty continue in full force and effect until this Guaranty has terminated
pursuant to its terms and all Secured Obligations and Guarantor Obligations (in
each case, other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Guaranty) have
been satisfied.  So long as Borrowers and Guarantor have satisfied the Secured
Obligations and Guarantor Obligations, respectively (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Guaranty), this Guaranty shall be deemed
terminated, subject to Section 1.5.  Those obligations that are expressly
specified in this Guaranty as surviving this Guaranty’s termination shall
continue to survive notwithstanding this Guaranty’s termination.

[Signature begins on next page.]

 

 

8

US-DOCS\105488239.7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Unconditional
Secured Guaranty as of the day and year first above written.

 

Guarantor:

 

URovant Sciences, Inc.

 

By:

 

/s/ Keith A. Katkin

Name:

 

Keith A. Katkin

Title:

 

Chief Executive Officer

 

 

 

Address:

 

 

 

 

 

Urovant Sciences, Inc.

Attention:

 

Bryan E. Smith, General Counsel

5151 California Avenue, Suite 250

Irvine, California  92617

 

 

 

Agent:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

By:

 

/s/ Zhuo Huang

Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

 

 

 

Address:

 

 

 

 

 

HERCULES CAPITAL, INC.

Legal Department

Attention:

 

Chief Legal Officer, Kristen C. Kosofsky

400 Hamilton Avenue, Suite 310

Palo Alto, CA  94301

 

[Signature Page to Unconditional Secured Guaranty (Urovant/Hercules)]

